REASONS OF ALLOWANCE:
The prior art to JTEKT Corp. (JP 2006-103642 – hereinafter D1) teaches the general background of the claimed invention. Claim 1 is allowed because D1 does not teach a steering device to be mounted on a vehicle, the steering device comprising:
a steering wheel disposed in a vehicle cabin;
a steering shaft including a first shaft portion directly connected at one end to the steering wheel, and a second shaft portion to be connected to an other-end side of the first shaft portion;
a coaxial motor including a motor housing that surrounds a periphery of the first shaft portion to support the steering shaft, the coaxial motor causing rotational power to act on the first shaft portion; and
a support bracket extending along an axial direction of the steering shaft in a front region in the vehicle cabin, the support bracket being fixed, at a lower-end side and at an upper-end side, to the vehicle cabin, and the support bracket, at the upper-end side, holding the motor housing from both left and right sides in a cross vehicle direction (emphasis added).   
Claims 2-12 are allowed due to their dependency to allowable claim 1.


         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/          Primary Examiner, Art Unit 3611